DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 4/8/2022 has been entered. Claims 1-5, 8 and 11-22 are still pending in this Office action. 

Response to Arguments

Amendment to the Specification to incorporate paragraphs cited in the Provisional Applications 62/963,585 filed on January 21, 2020, and 62/975,495 filed on February 12, 2020, both Provisional Applications being incorporated by reference in the instant application, has been considered and entered.

Applicant’s arguments, see Applicants’ Remarks, filed 4/8/2022, with respect to the rejection(s) of claim(s) 1-5 and 8-20 under 35 U.S.C. 102(a)(2) and 35 U.S.C 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn after rejected claims are amended to overcome Zinevich U.S. Patent Application Publication No. US 2021/0135755 A1. However, upon further consideration, a new ground(s) of rejection is made in view of Zinevich U.S. Patent Application Publication No. US 2021/0135755 A1 (previously cited) and same inventor Zinevich U.S. Patent Application Publication No. US 2013/0291044 A1 (newly cited).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8 and 11-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zinevich U.S. Patent Application Publication No. US 2021/0135755 A1 (previously cited) in view of Zinevich U.S. Patent Application Publication No. US 2013/0291044 A1 (newly cited).

Regarding claim 1, Zinevich discloses a method of cable network leakage detection (in para. [0004], Zinevich discloses a method for monitoring leakage in the aeronautical band of a high split HFC includes providing an apparatus for use in a patrol vehicle), comprising:
transmitting signals configured for a special use purpose from a plurality of household cable modems directly into a cable upstream spectrum (in para. [0069] and FIG. 17 in the case of a shielding fault 112 (which creates a leak in network 106) the upstream burst signal 113 from CM 107 will generate a leak signal 110. In view of that, the upstream burst signal corresponds to the signals configured for a special use purpose from a plurality of household cable modems);
using either a time or frequency multiplexing method for the signals configured for the special use purpose (in para. [0032], FIG. 14 discloses the concept permanent generation by CM OUDP bursts for monitoring leakage. And in para. [0033], FIG. 15 discloses OUDP burst siqnal in time-frequency domain for a pilot pattern); controlling time sequencing of the signals with a controlling device (in para. [0068], FIG. 1, server 105 generates sequential pings to provide a continuous upstream traffic from CMs 107, 108 and 109. In view of the foregoing disclosure, the act of generating sequential pings corresponds to the claimed time sequencing; and server 105 corresponds to the claimed controlling device); controlling time sequencing of the signals with a controlling device (in para. [0068], FIG. 1, server 105 generates sequential pings to provide a continuous upstream traffic from CMs 107, 108 and 109. In view of the foregoing disclosure, the act of generating sequential pings corresponds to the claimed time sequencing; and server 105 corresponds to the claimed controlling device).
Zinevich teachings differs from the application in that application claim in that Zinevich field leakage detector 114 is installed on any suitable vehicle (para. [0067] and FIG. 1) while application claim recites the step of “finding, with a handheld leakage detection device, one or more leakage sources in the cable network when the signals are detected in over-the-air spectrum by the handheld leakage detection device” as set forth in the application claim.
As shown in FIG. 1 below, Zinevich field leakage detector 114, installed in any suitable vehicle, detects leakage sources when the signals are detected over the air spectrum. Same inventor, Zinevich, teaches a low-cost handheld leakage detector for finding digital QAM signal leaks in a HFC network (see the Abstract)
in another U.S. Patent Application Publication No. US 2013/0291044 A1. In para. [0010], Zinevich US 2013/0291044 A1 further discloses the system described in copending application Ser. No. 12/583,263 quickly and accurately identifies a particular subscriber premises or network device, or a few candidate network devices, as the source of the leak. If a few candidate devices are identified, it may be desirable to manually search on foot along a street (or up a pole) with the leakage detector to pinpoint or confirm a particular leaking network device or other leak location. To conduct such manual searches, the leakage detector would have to be removed from the service vehicle. Further in para. [0011] Zinevich US 2013/0291044 A1 discloses possible solution to the above problem is to carry a second leakage detector in the vehicle. In view of that, because Zinevich teachings in US 2013/0291044 A1 provide a low-cost handheld leakage detector which can be conveniently deployed from a service vehicle into the field to manually search on foot for a digital signal leak, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Zinevich field leakage detector 114, U.S. Patent Application Publication No. US 2021/0135755 A1, can be modified to be a handheld leakage detector, as taught in Zinevich teachings in US 2013/0291044 A1. The motivation for the modification is that Zinevich in US 2013/0291044 A1 desires to manually search on foot along a street (or up a pole) with the handheld leakage detector to pinpoint or confirm a particular leaking network device or other leak location and a low-cost leakage detector which can be conveniently deployed from a service vehicle into the field to manually search on foot for a digital signal leak 

    PNG
    media_image1.png
    654
    906
    media_image1.png
    Greyscale

.

Regarding claim 2, in addition to claim 1 rejection, Zinevich US 2021/0135755 A1 (previously cited) discloses the step of “measuring over-the-air spectrum in search of the signals configured for the special use purpose” (as discussed in claim 1 rejection, as shown in FIG. 1 and para. [0069], the leak signal 110, corresponding to the claimed signals configured for the special use purpose, is received by burst leak detector 102 simultaneously with interfering ambient impulse noise 116 from different unrelated industrial sources 117).

Regarding claim 3, in addition to claim 1 rejection, Zinevich US 2021/0135755 A1 (previously cited) further discloses wherein the signals configured for a special use purpose are pilot tones and/or subcarriers and/or the spectral content of subcarriers (in para. [0033], FIG. 15 discloses an OUDP burst signal in time-frequency domain for a pilot pattern). 

Regarding claim 4, in addition to claim 3 rejection, Zinevich US 2021/0135755 A1 further discloses wherein the pilot tones and/or subcarriers and/or spectral content are contained within OFDMA (Orthogonal Frequency Division Multiple Access) signaling (in para. [0044], FIG. 25 discloses an exemplary pilot signal placed into an exclusion bandwidth of an upstream OFDMA spectrum).

Regarding claim 5, in addition to claim 4 rejection, Zinevich US 2021/0135755 A1 further discloses wherein the OFDMA signals are OUDP burst signals (in para. [0133], Zinevich discloses for OUDP leakage detection, the CMTS (Cable Modem Termination System) directs the CM (cable modem) to transmit an OFDMA signal with certain parameters. Zinevich further teaches in combination with some of the techniques described herein, the OUDP OFDMA signals can be detected using a matched filler approach, such as by using the cyclic prefix of the OFDMA and pilot pattern for leakage detection. In view of that, the OUDP OFDMA signals correspond to the claimed OFDMA signals being OUDP burst signals).

Regarding claim 8, in addition to claim 1 rejection, Zinevich US 2021/0135755 A1 further discloses wherein the controlling device is a headend device or a remote PHY node (as discussed in claim 1 rejection, in para. [0068], FIG. 1 server 105 generates sequential pings to provide a continuous upstream traffic from CMs 107, 108 and and 109. In view of the foregoing disclosure, the act of generating sequential pings corresponds to the claimed time sequencing; and server 105 corresponds to the claimed remote PHY node).

Regarding claim 11, in addition to claim 1 rejection, Zinevich US 2021/0135755 A1 further discloses wherein the plurality of household cable modems transmit the signals in a round-robin and time-sequenced manner (in para. [0068], Zinevich further discloses the server 105 generates sequential pings to provide a continuous upstream traffic from CMs 107, 108 and 109. When the truck 101 moves to other locations, the server 105 will select other groups of CMs at nearest proximity from truck 101 for pings based on the GPS determined location of truck 101. This process can continue uninterrupted during a leakage patrol).

Regarding claim 12, in addition to claim 1 rejection, Zinevich US 2021/0135755 A1 further discloses wherein the plurality of household cable modems transmit the signals with each modem transmitting on a unique frequency (in para. [0159], the structure of an exemplary pilot signal generated by a CM is shown in FIG. 23. The pilot signal includes two CW pilot carriers 3101 and 3102. The first CW pilot 3101 in FIG. 23 has central frequency fi (3103). This frequency fi is specific for particular CM "i" in the node and all CMs within one node has different frequencies fi. All frequencies fi are located within bandwidth 3106 with central frequency fo 3107. So, each frequency fi has specific frequency offset F; 3108 from frequency fo. This offset Fi 3108 is installed at CM by CMTS and then stored at CM's database 33108 (FIG. 22)).

Regarding claim 13, in addition to claim 1 rejection, Zinevich US 2021/0135755 A1 further discloses wherein the household cable modems comprise DOCSIS standard modems (in para. [0160], Zinevich teachings apply to DOCSIS 3.1 CMs (cable modems)).

Regarding claim 14, in addition to claim 1 rejection, Zinevich US 2021/0135755 A1 further discloses wherein the signals configured for a special use purpose comprise a continuous signal type (in para. [0159], Zinevich further teaches the structure of an exemplary pilot signal generated by a CM is shown in FIG. 23. The pilot signal includes two CW pilot carriers 3101 and 3102).

Regarding claim 15, in addition to claim 1 rejection, Zinevich US 2021/0135755 A1 further discloses wherein the signals configured for a special use purpose comprise a non-continuous signal type (in para. [0034], FIG. 16 discloses binary phase shift keying (BPSK) modulation of OUDP pilots according to DOCSIS 3.1 specs. The BPSK modulation of OUDP pilots is a non-continuous signal type).

Regarding claim 16, in addition to claim 1 rejection, Zinevich US 2021/0135755 A1 further discloses the signals include a modulated signal type (in para. [0034], FIG. 16 discloses binary phase shift keying (BPSK) modulation of OUDP pilots according to DOCSIS 3.1 specs).

Regarding claim 17, in addition to claim 1 rejection, Zinevich US 2021/0135755 A1 further discloses the signals include a non-modulated signal type (in para. [0056], Zinevich further discloses because upstream bursts look like noise signals, and upstream traffic from CMs is a very random process).

Regarding claim 18, in addition to claim 1 rejection, Zinevich US 2021/0135755 A1 further discloses the step of repairing the leakage sites in any portion of the cable network including both the drop side and network side (in para. [0135], Zinevich US 2021/0135755 A1 further discloses leakage includes leakage at the trunk line 2111, corresponding to the claimed network side, and leakage at a drop line 2110, corresponding to the claimed drop side. Further in para. [0059], Zinevich US 2013/0291044 A1 discloses once the leak is found and repaired, the repair person can switch detector 24 to the remote viewing mode to see what is being displayed in the service vehicle. This allows the repair person to confirm whether or not he or she has repaired the same leak originally detected and displayed in the service vehicle (i.e., whether the original problem been solved).

Regarding claim 19, in addition to claim 1 rejection, Zinevich US 2021/0135755 A1 discloses a cable network leakage detection system (in para. [0067], Zinevich discloses an exemplary system for detection leakage at upstream bandwidth of HFC network) comprising a controlling device configured to cause a plurality of household cable modems to transmit signals configured for a special use purpose directly into a cable upstream spectrum for purposes of finding one or more  leakage sources in the cable network when the signals are detected in over-the-air spectrum (in para. [0068], FIG. 1, server 105 generates sequential pings to provide a continuous upstream traffic from CMs 107, 108 and 109. Further in para. [0069], Zinevich discloses in the case of a shielding fault 112 (which creates a leak in network 106) the upstream burst signal 113 from CM 107 will generate a leak signal 110. In view of the foregoing disclosure, the server 105 corresponds to the claimed controlling device); use either a time or frequency multiplexing method for the signals configured for the special use purpose (in para. [0032], FIG. 14 discloses the concept permanent generation by CM OUDP bursts for monitoring leakage. And in para. [0033], FIG. 15 discloses OUDP burst siqnal in time-frequency domain for a pilot pattern), and control time sequencing of the signals (in para. [0068], FIG. 1, server 105 generates sequential pings to provide a continuous upstream traffic from CMs 107, 108 and 109. In view of the foregoing disclosure, the act of generating sequential pings corresponds to the claimed time sequencing). 
Zinevich teachings differs from the application in that application claim in that Zinevich field leakage detector 114 is installed on any suitable vehicle (para. [0067] and FIG. 1) while application claim recites the step of “finding, with a handheld leakage detection device, one or more leakage sources in the cable network when the signals are detected in over-the-air spectrum by the handheld leakage detection device” as set forth in the application claim.
As shown in FIG. 1 below, Zinevich field leakage detector 114, installed in any suitable vehicle, detects leakage sources when the signals are detected over the air spectrum. Same inventor, Zinevich, teaches a low-cost handheld leakage detector for finding digital QAM signal leaks in a HFC network (see the Abstract)
in another U.S. Patent Application Publication No. US 2013/0291044 A1. In para. [0010], Zinevich US 2013/0291044 A1 further discloses the system described in copending application Ser. No. 12/583,263 quickly and accurately identifies particular subscriber premises or network device, or a few candidate network devices, as the source of the leak. If a few candidate devices are identified, it may be desirable to manually search on foot along a street (or up a pole) with the leakage detector to pinpoint or confirm a particular leaking network device or other leak location. To conduct such manual searches, the leakage detector would have to be removed from the service vehicle. Further in para. [0011] Zinevich US 2013/0291044 A1 discloses possible solution to the above problem is to carry a second leakage detector in the vehicle. In view of that, because Zinevich teachings in US 2013/0291044 A1 provide a low-cost handheld leakage detector which can be conveniently deployed from a service vehicle into the field to manually search on foot for a digital signal leak, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Zinevich field leakage detector 114, U.S. Patent Application Publication No. US 2021/0135755 A1, can be modified to be a handheld leakage detector, as taught in Zinevich teachings in US 2013/0291044 A1. The motivation for the modification is that Zinevich in US 2013/0291044 A1 desires to manually search on foot along a street (or up a pole) with the handheld leakage detector to pinpoint or confirm a particular leaking network device or other leak location and a low-cost leakage detector which can be conveniently deployed from a service vehicle into the field to manually search on foot for a digital signal leak 

    PNG
    media_image1.png
    654
    906
    media_image1.png
    Greyscale


Regarding claim 20, in addition to claim 19 rejection, Zinevich US 2021/0135755 A1 further discloses wherein the further comprising a receiver is configured to sample over-the-air spectrum in search of the signals configured for the special use purpose (as discussed in claim 1 rejection, as shown in FIG. 1 and para. [0069], the leak signal 110, corresponding to the claimed signals configured for the special use purpose, is received by handheld leak detector 102 simultaneously with interfering ambient impulse noise 116 from different unrelated industrial sources 117).

Regarding claim 21, application claim is rejected on the same ground as discussed in claim 19 rejection because of similar scope. Furthermore, application claim recites steps that can be performed by elements of the cable network leakage detection system as recited in claim 19. Furthermore, as shown in FIG. 1 below, Zinevich US 2021/0135755 A1 field leakage detector 114, installed in any suitable vehicle, detects leakage sources when the signals are detected over the air spectrum. In para. [0010], Zinevich US 2013/0291044 A1 further discloses the system described in copending application Ser. No. 12/583,263 in which it may be desirable to manually search on foot along a street (or up a pole) with the leakage detector, corresponding to the claimed handheld leakage detection device to pinpoint or confirm a particular leaking network device or other leak location.

Regarding claim 22, in addition to claim 21 rejection, Zinevich US 2021/0135755 A1 further discloses wherein a leakage location of the one or more leakage locations comprises an area covering multiple houses (as shown in FIG. 1, the leakage location of the one or more leakage locations comprises an area covering multiple houses

    PNG
    media_image1.png
    654
    906
    media_image1.png
    Greyscale


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631